Case 1:19-cv-00940-PLM-PJG ECF No. 24 filed 09/08/20 PageID.108 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


LORI LYNN HEETHUIS,

       Plaintiff,
                                              Case No. 1:19-cv-00940
-vs-
                                              HON: PAUL L. MALONEY
COUNTY OF MUSKEGON; and,
RYAN BOIKE, Individually,

     Defendants.
____________________________________________/

STEPHEN R. DREW (24323)
ADAM C. STURDIVANT (P72285)
DREW, COOPER & ANDING
Attorneys for Plaintiff
80 Ottawa Avenue, NW, Suite 200
Grand Rapids, MI 49503
(616) 454-8300
sdrew@dca-lawyers.com
asturdivant@dca-lawyers.com

ROSATI SCHULTZ JOPPICH
& AMTSBUECHLER PC
LAURA S. AMTSBUECHLER (P36972)
MELANIE M. HESANO (P82519)
Attorneys for Defendants
27555 Executive Drive, Suite 250
Farmington Hills, MI 48331
(248) 489-4100
lamtsbuechler@rsjalaw.com
mhesano@rsjalaw.com
_____________________________________________/
Case 1:19-cv-00940-PLM-PJG ECF No. 24 filed 09/08/20 PageID.109 Page 2 of 12




                      STIPULATED PROTECTIVE ORDER

        This matter comes before the Court upon the parties’ stipulation as to the entry

of a protective order regarding the disclosure, dissemination, and use of certain

information and documents in the parties’ possession that are confidential in nature

which include sensitive business and personal information of parties and non-parties,

specifically, but not limited to: personnel files; discipline and training files of the

individually-named Defendants; policies, procedures, and guidelines of the various

law enforcement entities. Now, therefore, having been fully advised in the premises;

        IT IS HEREBY ORDERED THAT:

        1.    The supplying party may designate material, including paper or

electronic document, written discovery responses, and/or deposition testimony or

exhibits, as “Confidential” or “Confidential Information” if such party believes in

good faith, and after reasonable inquiry, that such material is entitled to protection

under Rule 26 or any other applicable law.

        2.    This Stipulated Protective Order (“Protective Order”) shall govern the

use and disclosure of all Confidential Information produced by or on behalf of a

party in any court appearance, motion, deposition, interrogatory, request for

admission, document production or any other discovery proceeding or exchange of

information in this action, but it does not relate to the use of Confidential Information

at trial.

                                            2
Case 1:19-cv-00940-PLM-PJG ECF No. 24 filed 09/08/20 PageID.110 Page 3 of 12




      3.     The designation of documents or other materials as “Confidential” shall

be made by written notice or by stamping or marking them “Confidential.”

Documents so designated or marked and all Confidential Information derived

therefrom shall be treated in accordance with the terms of this Protective Order. If

deposition testimony concerning Confidential Information is requested or elicited,

counsel for the designating party may request that the testimony, and relevant

portions of the transcript thereof, be treated as “Confidential,” within thirty (30) days

of receipt of the final transcript. Inadvertent failure to designate a document or

material as “Confidential” may be corrected by supplemental written notice as soon

as is practicable.

      4.     In the event a party disagrees with the designation of any documents or

information as “Confidential,” the parties shall first try to resolve any dispute extra-

judicially and in good faith. At a minimum, the party in disagreement with the

designation shall give the designating party written notice of its disagreement, and

the designating party shall respond in writing and substantiate the basis for such

designation(s). If the parties cannot resolve the dispute, the party in disagreement

with the designation may file a motion challenging the designation of Confidential

Information, and the designating party shall bear the burden of establishing that the

document in question is or contains Confidential Information and is properly

designated as “Confidential.” However, until such a time as the Court rules and

                                           3
Case 1:19-cv-00940-PLM-PJG ECF No. 24 filed 09/08/20 PageID.111 Page 4 of 12




resolves the dispute, the designated Confidential Information shall continue to be

subject to this Protective Order.

      5.     Confidential Information shall not be used by any of the parties in this

action or by any other party or entity who receives or is given access thereto as

authorized under this Protective Order, except solely for the purpose of prosecuting

or defending claims in this action, including any appeals, and/or for settlement

purposes. Confidential Information shall not be used for any business, competitive,

commercial or any other purpose whatsoever.

      6.     Documents and materials designated “Confidential” shall be

maintained in confidence pursuant to this Protective Order and shall not be

disclosed, disseminated, or revealed to anyone except:

             a.     As required by law or Court Order;

             b.     As agreed upon in writing by the parties;

             c.     Plaintiff and representatives of Defendants, to whom disclosure

                    is required for the prosecution or defense of this action and/or

                    evaluation or settlement purposes;

             d.     Representatives of the Michigan Municipal Risk Management

                    Authority;




                                          4
Case 1:19-cv-00940-PLM-PJG ECF No. 24 filed 09/08/20 PageID.112 Page 5 of 12




           e.    Attorneys of record, their associated attorneys, paralegals,

                 administrative staff;

           f.    Consulting experts or testifying expert witnesses (as provided for

                 in Fed. R. Civ. P. 26(b)), their associates, assistants, and other

                 personnel employed directly by the experts who agree to be

                 bound by the terms of this Protective Order, provided that it is

                 necessary to disclose the Confidential Information to them for

                 purposes of this action;

           g.    Contractors who are specifically engaged for the limited purpose

                 of making copies of documents or organizing or processing

                 documents, including outside vendors hired to process

                 electronically stored documents.

           h.    The Court in this action, or any other Court having jurisdiction

                 over discovery procedures in the action, and any court reporter,

                 videographer or typist recording or transcribing testimony in this

                 action, and any outside, independent reproduction services;

           i.    Any non-party participant in any Mediation or Settlement

                 Communication though said non-parties shall not retain a copy

                 of documents containing Confidential Information.




                                         5
Case 1:19-cv-00940-PLM-PJG ECF No. 24 filed 09/08/20 PageID.113 Page 6 of 12




             j.     Witnesses (and/or their counsel) during the course of trials,

                    hearings and depositions (or in preparation therefore) in this

                    action, or in the course of the preparation for his or her testimony,

                    but only if they agree to be bound by the terms of this Protective

                    Order.

      7.     Confidential Information shall remain in the custody of the persons or

entities so authorized to receive them and shall not be provided to other persons or

entities except as provided for in this Protective Order.

      8.     With each disclosure and dissemination of Confidential Information

authorized to receive same pursuant to this Protective Order, the distributing party

agrees to attach a copy of this Protective Order and advise the recipient of this

Protective Order and its restrictions on disclosure, dissemination, and use of

Confidential Information, and require that the recipient sign the attached Third-Party

endorsement of Stipulated Confidentiality and Protective Order (Exhibit A).

      9.     Unless otherwise ordered by the Court or agreed to by the parties (such

as agreed upon redactions), if a party seeks to use or file any documents and

deposition transcripts containing or reflecting Confidential Information with the

Court, said party shall notify the designating party and afford it no less than three

(3) business days to file a joint motion complying with LR 10.6(b) for leave to seal

pursuant to LR 10.6 and applicable law. Although filed jointly, the designating party


                                           6
Case 1:19-cv-00940-PLM-PJG ECF No. 24 filed 09/08/20 PageID.114 Page 7 of 12




is responsible for preparing the joint motion, filing same, and making any and all

arguments in support of the joint motion. The non-designating party shall not oppose

the joint motion but shall have no further obligations under this Protective Order and

does not waive any rights to challenge the designation of any documents or materials

as “Confidential.” If the joint motion is granted, the Confidential Information shall

be filed according to the requirements of LR 10.6(b), and any filings shall comply

with LR 10.6(b).

      10.    Confidential Information used in any court proceeding in connection

with this action shall not lose its confidential status through such use. All such

Confidential Information filed under seal shall be maintained by the Clerk of the

Court separate from the public records in this action and shall be released to persons

or entities other than attorneys for the parties and Court personnel only upon written

agreement of each designating party or upon further order of the Court entered after

reasonable written notice and opportunity to each designating party to file objections

thereto.

      11.    In the event the parties are unable to reach an agreement regarding the

use of any Confidential Information or sealed documents at trial, the matter shall be

submitted to the Court.

      12.    The provisions of this Protective Order shall not affect, and this Order

does not limit, the use or admissibility of Confidential Information as evidence at


                                          7
Case 1:19-cv-00940-PLM-PJG ECF No. 24 filed 09/08/20 PageID.115 Page 8 of 12




trial, or during an evidentiary hearing in this action, provided that any party may

seek an appropriate Court Order relating to the use of Confidential Information. Any

document, exhibit, or transcript designated Confidential under this Protective Order,

and that is otherwise admissible, may be used at trial, subject to the terms hereof, or

as otherwise ordered by the Court.

      13.    In the event any party in possession of Confidential Information

receives a subpoena or other formal demand from any source whether related to

another cause of action, proceeding, investigation or otherwise, for the production

or disclosure of any Confidential Information, that party shall immediately provide

written notice to all attorneys of record, and shall not interfere with any action

another party may elect to take to protect the Confidential Information. Upon receipt

of the written notice of a subpoena or request for disclosure of Confidential

Information from a party in possession, the burden of responding or opposing the

request rests with the designating party.

      14.    Nothing contained in this Protective Order shall prejudice in any way

the right of any party to seek, by way of consent of the parties or by application to

the Court, (i) additional protection for specific items of Confidential Information; or

(ii) relief from the provisions of this Protective Order.

      15.    Documents or information produced by any party prior to the entry of

this Protective Order by the Court, and subsequently designated as Confidential


                                            8
Case 1:19-cv-00940-PLM-PJG ECF No. 24 filed 09/08/20 PageID.116 Page 9 of 12




Information by any party within thirty (30) days of the entry of this Protective Order,

will be subject to the provisions of this Protective Order to the same extent as if the

Protective Order had been entered by the Court as of the date the documents or

information were produced.

      16.    The restrictions set forth in this Protective Order shall not apply to

information or material that was, is, or becomes public knowledge in a manner other

than by violation of this Protective Order.



                                              Honorable Paul L. Maloney
                                              U.S. District Court Judge

Approved as to Form:

/s/Stephen Drew (w/consent)
Attorney for Plaintiff

/s/Laura S. Amtsbuechler
Attorney for Defendants




                                          9
Case 1:19-cv-00940-PLM-PJG ECF No. 24 filed 09/08/20 PageID.117 Page 10 of 12




                            EXHIBIT A
  To Stipulated Confidentiality and Protective Order
Case 1:19-cv-00940-PLM-PJG ECF No. 24 filed 09/08/20 PageID.118 Page 11 of 12




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


LORI LYNN HEETHUIS,

       Plaintiff,
                                               Case No. 1:19-cv-00940
-vs-
                                               HON: PAUL L. MALONEY
COUNTY OF MUSKEGON; and,
RYAN BOIKE, Individually,

     Defendants.
____________________________________________/

STEPHEN R. DREW (24323)
ADAM C. STURDIVANT (P72285)
DREW, COOPER & ANDING
Attorneys for Plaintiff
80 Ottawa Avenue, NW, Suite 200
Grand Rapids, MI 49503
(616) 454-8300
sdrew@dca-lawyers.com
asturdivant@dca-lawyers.com

ROSATI SCHULTZ JOPPICH
& AMTSBUECHLER PC
LAURA S. AMTSBUECHLER (P36972)
MELANIE M. HESANO (P82519)
Attorneys for Defendants
27555 Executive Drive, Suite 250
Farmington Hills, MI 48331
(248) 489-4100
lamtsbuechler@rsjalaw.com
mhesano@rsjalaw.com
_____________________________________________/
Case 1:19-cv-00940-PLM-PJG ECF No. 24 filed 09/08/20 PageID.119 Page 12 of 12




THIRD-PARTY ENDORSEMENT OF STIPULATED CONFIDENTIALITY
           AND STIPULATED PROTECTIVE ORDER


      1.     Third Party, __________________________, herby (i) consents to the

terms and conditions of the Stipulated Confidentiality and Protective Order (the

“Order”), as entered by the Court, and (ii) consents to the jurisdiction of the Court

for purposed of enforcing the terms of the Order.

      2.     By executing the Third-Party Endorsement, the third-party agrees to

abide by the terms and conditions of the Order.

      3.     The terms used in this Third-Party Endorsement have the same

meanings as set forth in the Order.

      4.     A copy of this endorsement must be provided to Counsel for all parties

as listed above in the case caption withing five (5) days of its execution.



Name:
Street Address: ________________________________________
City, State, ZIP: _______________________________________
Telephone: ___________________________________________
Facsimile: ____________________________________________
Counsel for Third Party: _________________________________
Dated: _______________________________________________

Signature: ____________________________________________
